Case 1:19-cv-03543-AT-BCM Document 74 Filed 12/10/20 Page 1 of 1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
METROPOLITAN LIFE INSURANCE DOC #: ——_
COMPANY, DATE FILED: 12/10/2020

 

Interpleader Plaintiff,

-against- 19 Civ. 3543 (AT) (BCM)
SHARON ELLIS, MARY MARROW, VILMONT ORDER
LINDO, RENEE RICHARDS AND NICKIESHA
DALHOUSE,
Defendants.

 

 

ANALISA TORRES, District Judge:

The December 9, 2020 order at ECF No. 73, granting the parties’ motion to adjourn the status
conference scheduled for December 14, 2020, is hereby VACATED.

SO ORDERED.

Dated: December 10, 2020
New York, New York

ANALISA TORRES
United States District Judge
